                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                 CASE NO.: 5:18-cv-00511-FL

MARIAN SNOW,                                            )
                                                        )
         Plaintiff,                                     )
                                                        )
                                                                   REPLY IN SUPPORT OF
v.                                                      )
                                                                    MOTION TO DISMISS
                                                        )
GENERAL ELECTRIC COMPANY; DELL                          )
                                                                      Fed. R. Civ. P. 12(b)(6)
TECHNOLOGIES; DELL, INC.; and                           )
DELL EMC,                                               )
                                                        )
         Defendants.                                    )


         Plaintiff Marian Snow asks this Court to adopt the Ninth Circuit’s minority approach to the

Telephone Consumer Protection Act (“TCPA”) that expansively broadens the statute’s reach beyond

its plain text. (Doc. 75 at 6-16). Under that ruling – which deviates from the Third Circuit, the D.C.

Circuit, and several District Courts – any device that can store and autodial a telephone number

qualifies as an automatic telephone dialing system (“ATDS”) and, consequently, exposes the sender to

liability.   This interpretation impermissibly writes out of the statutory definition the express

requirement that the device use a “random or sequential number generator.” See 47 U.S.C. § 227(a)(1).

Snow essentially concedes that her position relies entirely on this incorrect reading of the statute and

that the First Amended Complaint (“FAC”) must otherwise be dismissed for failure to comply with

Federal Rule of Civil Procedure 8.1




1
        Because replies are discouraged, GE has focused its reply on the ATDS issue. GE maintains that
the FAC should be dismissed because it fails to distinguish among Defendants and therefore does not
plausibly impute liability to GE. (Doc. 66 at 9-11). In responding to that argument, Snow exclusively relies
on matters outside of the pleadings, (Doc. 75 at 6-8) (citing to an affidavit), which is inconsistent with the
“well-established” rule “that parties cannot amend their complaints through briefing.” S. Walk at
Broadlands Homeowner's Ass'n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013);
Boster v. Live Well Fin., Inc., No. 170-3857, 2018 WL 1582725, at *2 n.3 (S.D. W. Va. Mar. 30, 2018).
Snow’s arguments concerning her conversion claim fail to address the fatal deficiencies with respect to
GE’s lack of intent to exercise control or assume ownership over her property. (Doc. 66 at 17-19).


                                         1
             Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 1 of 11
A.      Snow has failed to plausibly allege the existence of an ATDS.

        Snow identifies no facts in the FAC supporting an inference that GE, or any other defendant,

sent a text message to her via an ATDS, defined as a dialing device that makes use of a “random or

sequential number generator.” See 47 U.S.C. § 227(a)(1). The use of such an ATDS is plainly an

element of a TCPA claim, and the mere formulaic assertion of an ATDS without supporting factual

allegations is insufficient under Twombly and Iqbal. Johansen v. Vivant, Inc., No. 12-7159, 2012 WL

6590551, *3 (N.D. Ill. Dec. 18, 2012) (“Use of an ATDS and the pre-recorded nature of the messages

are not legal conclusions, they are facts. Still, when a fact is itself an element of the claim, as is the

case here, it is not sufficient to recite that fact verbatim without other supporting details.”). The FAC

alleges the use of an ATDS in only the most conclusory manner: “Defendants” violated the TCPA by

“using an automatic telephone dialing system.” (Doc. 4 ¶ 106) (emphasis added). The FAC’s

description of the alleged delivery mechanism similarly echoes that formulaic assertion. Id. ¶ 52

(“Defendants utilized one or more of the forms of hardware, software, or equipment that the FCC

characterizes as an automatic telephone dialing system.”). Given that Paragraph 52 is the only

allegation Snow identifies as supporting her claim that the “Defendants” used an ATDS, (Doc. 75 at

15), Ibey v. Taco Bell weighs decisively in favor of dismissal.2 (Doc. 66 at 14-15).

        Snow seeks a “reasonable inference that an ATDS was used” based on “the timing, length,

frequency and volume” of the messages. (Doc. 75 at 12). But the cases on which she relies do not

support that extrapolation. In each, the complaints included robust factual details that created an

inference of ATDS use to deliver advertisements en masse.3 See, e.g., Gould v. Farmers Ins. Exchange,



2
        Snow searches for other allegations in the FAC, but none “nudge [her] claims across the line from
conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For example, she claims
that she alleged that the “long number” – that is, the sender’s identifying number – “appeared to be
generated sequentially.” (Doc. 75 at 3) (emphasis added); see also id. at 12 n.16. But that is not the test.
Under the TCPA, the number dialed, not the number from which the message was sent, must be from “a
random or sequential number generator.” 47 U.S.C. § 227(a)(1).
3
        Moreover, the litany of cases cited by Snow (Doc. 75 at 11-13) are mostly older cases that rest on
application of the ATDS definition adopted by earlier FCC Orders expansively construing what qualifies


                                       2
           Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 2 of 11
288 F. Supp. 3d 963, 966 (E.D. Mo. 2018) (“The messages stated, inter alia, that the insurance agents

wanted to follow up with [the plaintiff] in order to update and finalize her insurance quote.”); Jenkins

v. LL Atlanta, LLC, No. 14-2791, 2016 WL 1029524, at *4 (N.D. Ga. Mar. 9, 2016) (“Plaintiff alleges

that the text message she received were advertisements, such as: ‘Don't miss the #do it for the Vine

Party tonight @ Opera Wednesdays. Show txt for Ladies Free till 11, 18+ $10.00 till 11, & 21+ $5 till

11!’ and ‘Tonight @ Opera Wednesdays Lust, Love and Latex Party! Arrive early and show txt for

Ladies Free til 11, Guys 18+ till 11 & 21+ $5.’”); McKenna v. WhisperText, No. 14-424, 2015 WL

428728, at *1 (N.D. Cal. Jan. 30, 2015) (“A little over a year ago, [the plaintiff] got a text he did not

expect from ‘16502412157.’ The text was an invitation to download the Whisper app . . . .”); Abbas

v. Selling Source, LLC, No. 09-3413, 2009 WL 4884471, at *3 (N.D. Ill. Dec. 14, 2009) (“[T]here is

no indication that [the defendant] had any reason to call [the plaintiff’s] number aside from

telemarketing purposes.”).

        Those cases stand for a narrow proposition: it could be reasonable to infer that telemarketers

contacting random persons may have used ATDS software or hardware to contact plaintiffs.4 Here, in

contrast, the messages plainly are not mass, scattershot telemarketing communications like those

described in the cases cited by Snow. Snow’s messages were not delivered with her name prepopulated

and “at automatically scheduled intervals,” Gould, 288 F. Supp. 3d at 966-67; and Snow does not

identify any other recipients of these messages, Abbas, 2009 WL 4884471, at *3; Robbins v. Coca-

Cola Co., No. 13-132, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (finding an ATDS based on


as an ATDS, which orders were overturned by ACA International v. FCC, 885 F.3d 687 (D.C. Cir. 2018). See
infra at pages 9-10.
4
         Not even commercial messages are always sufficient to raise an inference of ATDS use. Snow
cites Musenge v. SmartWay of the Carolina, LLC, (Doc. 75 at 11), but fails to note that the Western District
of North Carolina dismissed the plaintiff’s TCPA claim for failure to include factual details supporting an
inference of ATDS use. No. 15-153, 2018 WL 4440718, at *3 (W.D.N.C. Sept. 17, 2018). The court
reached that conclusion despite “a repeated transmission of generic, non-individualized messages indicative
of an ATDS.” Id. Likewise, in another case she cites, the court dismissed a plaintiff’s TCPA claim for
failure to plausibly allege the existence of an ATDS. Jones v. NCO Fin. Servs., No. 13-12101, 2014 WL
6390633, at *2-3 (D. Mass. Nov. 14, 2014).



                                       3
           Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 3 of 11
nationwide, “en masse” messages to others). In short, Snow’s text messages simply do not contain

“impersonal . . . text message advertisement” suggestive of ATDS use. Jenkins, 2016 WL 1029524,

at *4.

         Precisely the opposite, Snow’s “good faith belief” is that the messages were specifically

targeted and “intended for the prior owner or holder of her reassigned number.” (Doc. 4 ¶ 49); see also

id. ¶ 50 (describing the messages as “internal business or industrial communication[s]”). She alleges

that the text messages contained “technical information or alerts.” (Doc. 4 ¶ 48). Accepting Snow’s

allegations as true, it would be an entirely unreasonable inference that a company would use random

or sequential number generating ATDS software or hardware for the purpose of communicating

information to its employees. Worlock v. County of Cumberland, No. 14-102, 2014 WL 5761124, at

*1 (E.D.N.C. Nov. 5, 2014) (a court should disregard “unwarranted inferences” or “unreasonable

conclusions” when testing a complaint’s sufficiency).

         Snow has identified no case where a court was willing to infer that a random or sequential

number generating autodialer was used based merely on allegations of high volume non-marketing

messages alleged to have been directed to a particular individual. Without that inference, all that

remains is Snow’s conclusory allegation that the “Defendants” used an ATDS to deliver the text

messages. Rule 8 demands more, whether a plaintiff is pro se or otherwise. See Justice v. Dimon, No.

10-413, 2011 WL 2183146, at *4 (W.D.N.C. June 6, 2011) (“[E]ven a pro se plaintiff’s basis for relief

‘requires more than labels and conclusions . . . .’ Like plaintiffs who are represented by counsel, a pro

se plaintiff must still ‘allege facts sufficient to state all the elements of [the] claim.’ In light of Twombly

and Bass, conclusory statements with insufficient factual allegations, even when asserted by pro se

plaintiffs, will simply not suffice.”) (quoting Twombly, 550 U.S. at 555; Bass v. E.I. Dupont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)). Count One, therefore, should be dismissed.




                                       4
           Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 4 of 11
B.      Snow’s request to follow the Ninth Circuit’s expansive interpretation of an ATDS should
        be rejected as incompatible with the statutory text.

        Instead, Snow’s position hinges entirely on this Court adopting the Ninth Circuit’s minority

approach in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018). Based on Marks, Snow

argues it is enough to allege that her telephone number was stored and autodialed rather than having

been “called, using a random or sequential number generator,” as required by the TCPA. Setting aside

that nowhere in the FAC does Snow allege any facts that GE stored her telephone number, implicit in

her argument is an acknowledgment that Count One fails unless this Court follows Marks and deletes

the phrase “using a random or sequential number generator” from the statutory text. This Court should

follow the Third Circuit’s approach in Dominguez v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018), a

decision adopted, over Marks, by other courts and consistent with the statute’s plain text.

        The split between the Third and Ninth Circuits stems from the ATDS definition. ATDS “means

equipment which has the capacity (A) to store or produce telephone numbers to be called, using a

random or sequential number generator, and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). In

Dominguez, the Third Circuit held that “using a random or sequential number generator” modifies both

“store” and “produce” in the preceding phrase “to store or produce telephone numbers to be called,”

such that merely storing and autodialing a telephone number is insufficient to qualify a system as an

ATDS. The “key . . . question” was whether the defendant’s system “functioned as an autodialer by

randomly or sequentially generating telephone numbers, and dialing those numbers.” Dominguez, 894

F.3d at 121. The Third Circuit concluded that the defendant’s system failed that test because it “sent

messages only to numbers that had been individually and manually inputted into its system by a user”

– not “by generating random or sequential telephone numbers and dialing those numbers.” Id.

Although the plaintiff faced “great annoyance as a result of the unwanted text messages,” the defendant

was not liable because the plaintiff received those messages because of the actions of his telephone

number’s prior owner, “not because of random number generation.” Id. Similarly, Snow’s claims




                                      5
          Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 5 of 11
should be dismissed because, just like the plaintiff in Dominguez, she asserts that she received the

offending text messages only because of a prior owner’s affiliation with the defendant. (Doc. 4 ¶ 49).

          In Marks – the decision Snow urges this Court to follow – the Ninth Circuit determined that

the adverbial phrase “using a random or sequential number generator” rendered the ATDS definition

ambiguous. 904 F.3d at 1051.5 To manufacture a non-existent ambiguity, the Ninth Circuit purports

to find it unclear whether “using a random or sequential number generator” modifies “store,”

“produce,” or both. Id. After finding that purported ambiguity, the court then considered “the context

and structure of the statutory scheme” and held “that the statutory definition of ATDS is not limited to

devices with the capacity to call numbers produced by a ‘random or sequential number generator,’ but

also includes devices with the capacity to dial stored numbers automatically.” Id. at 1052 (emphasis

added). The Ninth Circuit “read” the definition to “provide that the term [ATDS] means equipment

which has the capacity – (1) to store numbers to be called or (2) to produce numbers to be called, using

a random or sequential number generator – and to dial such numbers.” Id. In other words, the Ninth

Circuit revamped the definition by rearranging, deleting, and adding words:

                     Statutory Text                                      Ninth Circuit
    “The term ‘automatic telephone dialing system’     “The term ‘automatic telephone dialing system’
    means equipment which has the capacity             means equipment which has the capacity –
    (A) to store or produce telephone numbers to be    (1) to store numbers to be called or
    called, using a random or sequential number        (2) to produce numbers to be called, using a
    generator, and                                     random or sequential number generator –
    (B) to dial such numbers.”                         and to dial such numbers.”

          The Ninth Circuit’s reading is not only inconsistent with the Third Circuit, but also with the

D.C. Circuit’s analysis in ACA International v. FCC, 885 F.3d 687 (D.C. Cir. 2018). In that case,

discussed in detail in the Motion to Dismiss (Doc. 66 at 5-9), the D.C. Circuit considered the term

“capacity” in the ATDS definition. The court rejected the FCC’s “expansive” interpretation that

included future capacity that can be added with software. 885 F.3d at 700. The D.C. Circuit reasoned


5
        Snow is correct that the Ninth Circuit did not grant a petition for en banc rehearing. (Doc. 75 at 11
n.15). But on November 7, 2018, the Ninth Circuit did stay the mandate in Marks pending a decision by
the Supreme Court as to whether to grant certiorari review.


                                        6
            Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 6 of 11
that, because it was “undisputed that any smartphone, with the addition of software, can gain the

statutorily enumerated features of an autodialer and thus function as an ATDS, . . . it follows that all

smartphones, under the [FCC’s] approach, meet the statutory definition of an autodialer.” Id. at 696-

697. But the D.C. Circuit rejected as “utterly unreasonable” and “untenable” any ATDS interpretation

that would “render every smartphone an ATDS subject to the [TCPA’s] restrictions.” Id. at 697. That

principle – that an ATDS interpretation that renders all smartphone users potential TCPA violators

should be avoided – is incompatible with the Ninth Circuit’s decision that merely having the ability to

autodial stored phone numbers is sufficient to impose liability. For example, many smartphones have

the capacity to reply automatically with a text message to incoming calls or text messages. For the

Ninth Circuit, any device that “ma[kes] automatic calls from lists of recipients” may qualify as an

ATDS, Marks, 904 F.3d at 1051, which means “nearly every American is a TCPA-violator-in-waiting,

if not a violator-in-fact” when they turn on their automatic replies. ACA Int’l, 885 F.3d at 698.

        Snow now asks this Court to follow the Ninth Circuit’s lead, a result rejected by other courts

based on the plain language of the statute. See, e.g., Thompson-Harbach v. USAA Fed. Sav. Bank, No.

15-2098, 2019 WL 148711, at *13 (N.D. Iowa Jan. 9, 2019) (“[T]his Court finds the Marks court’s

decision [regarding whether numbers to be called must have been generated by a random or sequential

number generator] erroneous as a matter of statutory construction.”); Johnson v. Yahoo!, Inc., No. 14-

2028, 2018 WL 6426677, at *2 (N.D. Ill. Nov. 29, 2018) (rejecting Marks’s TCPA interpretation and

holding that “[t]he phrase ‘using a random or sequential number generator’ applies to the numbers to

be called,” such that “[c]urated lists developed without random or sequential number generation

capacity fall outside the statute’s scope”); Roark v. Credit One Bank, N.A., No. 16-173, 2018 WL

5921652, at *3 (D. Minn. Nov. 13, 2018) (rejecting Marks in favor of the Third Circuit’s “more

persuasive” reading of the TCPA and holding that “the correct inquiry is whether a device can generate

numbers to dial either randomly or sequentially”).




                                      7
          Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 7 of 11
       In Thompson-Harbach, siding with the Third Circuit, the Northern District of Iowa

persuasively explained the flaws in the Ninth Circuit’s analysis:

                The Court finds that the adverbial phrase “using a random or sequential number
       generator” modifies both “produce” and “store.” In other words, the Court finds that a
       device meets the definition of an ATDS only when it is capable of randomly or
       sequentially producing, or randomly or sequentially storing telephone numbers.
       Plaintiff's interpretation would only be correct if subsection (a)(1)(A) read: “to store
       or, using a random or sequential number generator, to produce telephone numbers to
       be called.” Rearranging the text in that manner would make it clear that “using a
       random or sequential number generator” modifies only “produce” and not “store.” In
       the statute, however, the adverbial phrase is preceded by a comma and follows
       both verbs. The words “using a random or sequential number generator” is set
       off from both verbs (“store” and “produce”) with a comma.

                For example, if the statute read “The term ATDS means equipment which has
       the capacity—(A) to dial, and to store or produce telephone numbers to be called, using
       a random or sequential number generator; and . . . ,” the words “to dial” would still be
       tied to “telephone numbers to be called,” but “to dial” would not be modified by “using
       a random or sequential number generator” because the phrase has been isolated from
       “to dial,” and is set off from “store” and “produce.” The TCPA thus defines as an
       ATDS a device that has the capacity “[1] to store or produce [2] telephone numbers to
       be called” and then “to dial such numbers.” 47 U.S.C. § 227(a)(1). The comma
       separating “using a random or sequential number generator” from the rest of subsection
       (a)(1)(A) makes it grammatically unlikely that the phrase modifies only “produce” and
       not “store.”

No. 15-2098, 2019 WL 148711, at *12 (citations omitted) (emphasis added).

       In reaching that conclusion, the Northern District of Iowa relied on the punctuation canon,

“under which a qualifying phrase is supposed to apply to all antecedents instead of only to the

immediately preceding one where the phrase is separated from the antecedents by a comma.” Id.

(citation omitted). That approach accords with the Fourth Circuit’s admonition that statutory language

is ambiguous only when the language “is susceptible to more than one reasonable interpretation.” In

re Maharaj, 681 F.3d 558, 568 (4th Cir. 2012) (emphasis added).           Here, the only reasonable

interpretation, based on the plain language and punctuation of the statute and without reworking the

text as the Ninth Circuit did, is that “using a random or sequential number generator” modifies both

“produce” and “store” in the preceding phrase of the stature.




                                      8
          Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 8 of 11
        In support of her argument, Snow cites two cases from this Court – Danehy v. Jaffe & Asher,

LLP and Cartrette v. Time Warner Cable, Inc. – but both are inapposite. In Danehy, this Court was

not asked to engage in statutory construction; instead, this Court dismissed the plaintiff’s TCPA claim

based on the conclusory allegation of ATDS use. Danehy v. Jaffe & Asher, LLC, Case No. 14-60,

Complaint, Doc. 1 at 11 (“Upon information and belief, [Defendant] made several calls . . . using an

automatic telephone dialing system . . . .”) (E.D.N.C. Feb. 4, 2014). Just as in Danehy, Snow’s FAC

contains no factual allegations supporting ATDS use. Snow tries to rely on the Court’s passing

reference that to an ATDS as “equipment that has the capacity to store telephone numbers and dial

such numbers.” (Doc. 75 at 8-9). But that decision was issued when this statement reflected then-

binding FCC rulings on the definition of an ATDS – rulings that have now been overturned.

        Cartrette is equally unhelpful for Snow. There, the Court expressly relied on the FCC’s 2015

Order in reaching its decision, 157 F. Supp. 3d 448, 456-67 (E.D.N.C. 2016), but again the D.C. Circuit

vacated the 2015 Order in ACA International. (Doc. 66 at 5-9) (detailing the history of the FCC’s

TCPA orders and the effect of ACA International on them, including the 2015 Order). Although the

Court in Cartrette also relied on the 2003 and 2012 Orders, “the D.C. Circuit clearly held [in ACA

International] that it invalidated all of the FCC’s pronouncements as to the definition of ‘capacity’ as

well as its descriptions of the statutory functions necessary to be an ATDS.” Sessions v. Barclays Bank

Del., 317 F. Supp. 3d 1208, 1212 (N.D. Ga. 2018) (emphasis added). Even the Ninth Circuit in Marks

agreed that “[b]ecause the D.C. Circuit vacated the FCC’s interpretation of what sort of device qualified

as an ATDS, only the statutory definition of ATDS as set forth by Congress in 1991 remains.” Marks,

904 F. 3d at 1049; see also Thompson-Harbach, No. 15-2098, 2019 WL 148711, at *10 (“finding that

the ACA International holding necessarily invalidated the FCC’s 2003 Order and 2008 Declaratory

Ruling insofar as [they] also define a predictive dialer as an ATDS, even when the predictive dialer

lacks the capacity to generate phone numbers randomly or sequentially and to then dial them”)

(collecting cases). To the extent this Court acknowledged the viability of using “preprogrammed lists”




                                      9
          Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 9 of 11
to autodial numbers, 157 F. Supp. 3d at 457, Snow has not alleged a “list”– only targeting of her

number – but a “list” must contain more than one item. See generally American Heritage Dictionary

(defining “list” as “[a] series of names, words, or other items”); Merriam-Webster Dictionary (defining

“list” as “a simple series of words or numerals (such as the names of persons or objects)”).

        Finally, Snow turns to non-binding cases from Alabama (Swaney v. Regions Bank) and Florida

(Adams v. Ocwen Loan Servicing, LLC). In Swaney, the Northern District of Alabama adopted a

Report and Recommendation that “relied on language from a 2003 FCC decision which concluded

that, in order to be considered an ATDS, the ‘equipment need only have the capacity to store or produce

telephone numbers.’” No. 13-544, 2018 WL 2316452, at *1 (N.D. Ala. May 22, 2018). The court

rested its holding on the supposed validity of an FCC order from 2003, which concerned so-called

“predictive dialers.” Id. (rejecting the defendant’s argument because of “the continuing validity of the

2003 FCC Order”). As noted above, courts have rejected the premise that the FCC’s 2003 Order

remains viable after ACA International. Marks, 904 F. 3d at 1049; Sessions, 317 F. Supp. 3d at 1212;

Thompson-Harbach, No. 15-2098, 2019 WL 148711, at *10. In Adams, without elaboration, the

Southern District of Florida adopted the Ninth Circuit’s reasoning in Marks. No. 18-81028, 2018 WL

6488062 (S.D. Fla. Oct. 29, 2018). Thus, Adams adds nothing new – it merely followed Marks – and

provides no unique reason for this Court to do so.

                                       *       *      *       *
        Respectfully submitted this the 6th day of February, 2019.

 /s/ Wesley B. Gilchrist                          /s/ Jon Berkelhammer
 Wesley B. Gilchrist                              Jon Berkelhammer
 Jeffrey P. Doss                                  N.C. State Bar No. 10246
 Brian P. Kappel                                  ELLIS & WINTERS LLP
 LIGHTFOOT, FRANKLIN & WHITE, LLC                 N.C. State Bar No. 10246
 The Clark Building                               300 North Greene Street, Suite 800
 400 20th Street North                            P.O. Box 2752
 Birmingham, Alabama 35203                        Greensboro, North Carolina 27401 (27402)
 Telephone: (205) 581-0700                        Telephone: (336) 389-5683
 wgilchrist@lightfootlaw.com                      jon.berkelhammer@elliswinters.com
 jdoss@lightfootlaw.com
 bkappel@lightfootlaw.com
                         Attorneys for Defendant General Electric Company



                                      10
          Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 10 of 11
                                  CERTIFICATE OF SERVICE

       This is to certify that the foregoing has been duly served by depositing a copy thereof in the
United States mail, first class addressed to the following:

       Marian Snow
       4336 Ridgewood Road
       Tuscaloosa, AL 35404
       Plaintiff

       Kendall L. Stensvad
       ALSTON & BIRD LLP
       5550 Fayetteville Street, Suite 600
       Raleigh, NC 27601

       Derin B. Dickerson
       ALSTON & BIRD LLP
       One Atlantic Center
       1201 West Peachtree Street, Suite 4900
       Atlanta, GA 30309
       Attorneys for Defendants
       Dell, Inc., Dell Technologies, and Dell EMC

       This the 6th day of February, 2019.


                                                      /s/ Jon Berkelhammer
                                                      Attorney for Defendant
                                                      General Electric Company




                                     11
         Case 5:18-cv-00511-FL Document 78 Filed 02/06/19 Page 11 of 11
